Citation Nr: 1008768	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-04 156	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diminished 
eyesight, to include as secondary to the service-connected 
duodenal ulcer.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension, to 
include as secondary to the service-connected duodenal ulcer.  

3.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in December 2002 and March 2003.

A transcript of the Veteran's testimony before the 
undersigned Veterans Law Judge sitting at Montgomery, 
Alabama, in December 2007 is on file.  

The case was remanded in February 2008 to obtain private 
clinical records and records of the Social Security 
Administration (SSA), and to adjudicate the claim for service 
connection for hypertension on the basis of whether new and 
material evidence had been received to reopen that claim.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (duodenal ulcer disease, rated 10 percent 
disabling, being the Veteran's only service-connected 
disorder) appears to have been raised by the record, in light 
of the Veteran's October 2008 VA Form 21-4138, Statement in 
Support of Claim, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  




FINDINGS OF FACT

1.  Diminished eyesight was not present during service and is 
first shown years after service discharge due to refractive 
errors and is not etiologically related or the result of the 
service-connected duodenal ulcer disease nor is it aggravated 
thereby.  

2.  In August 1999 the RO denied service connection for 
hypertension.  Although notified of that decision and of his 
appellate rights, the Veteran did not appeal that action.  

3.  Additional evidence received since the unappealed rating 
action of August 1999 to reopen the claim for entitlement to 
service connection for hypertension, taken together with 
evidence previously on file does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension. 

4.  The Veteran's duodenal ulcer is manifested by no more 
than mild symptoms, with subjective complaints of epigastric 
pain but his duodenal ulcer disease has been essentially 
stable and there is no evidence of weight loss, hematemesis, 
melena or anemia, and he does not have incapacitating 
episodes; recurring episodes of severe symptoms; or 
continuous moderate manifestations.  


CONCLUSIONS OF LAW

1.  Diminished eyesight was not incurred in or aggravated by 
active service nor is it proximately due to or aggravated by 
service-connected disorder duodenal ulcer disease.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(c), 3.310. 

2.  An August 1999 rating decision denied service connection 
for hypertension on the basis that it was not incurred in or 
aggravated during service and was not secondary to service-
connected duodenal ulcer disease.  The Veteran was notified 
of that decision by RO letter dated that month but he did not 
appeal that decision and that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a).  

3.  The evidence received since the August 1999 RO decision 
denying service connection for hypertension is not new and 
material, and the claim of service connection for 
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a).  

4.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease are not met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.2, 
4.7, 4.21, Diagnostic Code 7305.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  

PreAdjudication Notice Required

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice by letter as to the claims for 
service connection for diminished eyesight and hypertension, 
dated in February 2002.  He was notified that evidence was 
needed to substantiate claims of secondary service 
connection, namely, evidence of current disability; and 
evidence of a relationship between the current disability and 
a service-connected disorder.  

Following the December 2002 rating denial for the service 
connection claims, the Veteran was provided with post-
adjudication VCAA notice letter as to the claims for service 
connection for diminished eyesight and hypertension, dated in 
January 2003.  He was notified of the evidence needed to 
substantiate a claim direct service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  He was also notified that VA would obtain 
Federal and VA records, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  

Following the March 2003 rating denial of the claim for an 
increased rating for duodenal ulcer disease, the Veteran was 
provided with post-adjudication VCAA notice letter as to that 
claims dated in February 2004.  He was notified that evidence 
needed to substantiate the claim for an increased rating was 
evidence that it had gotten worse.  He was again notified of 
what was needed to substantiate the claims for service 
connection and that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

In March 2006 the RO sent the Veteran a Dingess compliant 
letter.  This included notifying him that the manner in which 
service-connected disorders were rated and the matters 
considered for rating purposes, e.g., the nature and symptoms 
of the disorder, their severity and duration, and the impact 
thereon upon employment.  This was compliant with the holding 
in Vazquez, Id.  

Following remand of the case in February 2008, the VA AMC 
sent the Veteran a letter in May 2008 again informing him of 
what was needed to substantiate the claims for service 
connection and the claim for an increase rating, and even 
cited the criteria in Diagnostic Code 7305 for evaluating 
duodenal ulcer disease.  It again informed the Veteran of the 
respective obligations as to gathering evidence in support of 
the claims.  

In this case, only the VCAA letter informing the Veteran of 
what was needed to substantiate claims for secondary service 
connection preceded the initial RO denial of the claim.  The 
other notices, as to the direct and presumptive service 
connection and for an increased rating, post-dated the 
initial RO adjudications.  

However, an error in failing to afford a preadjudication 
notice (timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  In this case the notifications were prior to 
readjudication of the claims in the Supplemental Statement of 
the Case dated in November 2009.  An SSOC constitutes a 
readjudication of a claim, even if it states that it is not a 
decision on the appeal. Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 
F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as a readjudication 
decision); see also Prickett, 20 Vet. App. at 377-78.  

Lastly, as to the claim to reopen, the notices provided the 
Veteran did not included the type of evidence needed to 
substantiate the claim to reopen, namely, new and material 
evidence.  However, in the November 2009 Supplemental 
Statement of the Case the Veteran was notified that the claim 
was denied because of the continued absence of evidence to 
support reopening of the claim for service connection for 
hypertension on a direct and secondary basis.  In the 
judgment of the Board, this is sufficient to comply with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006); and of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 
1016989 (C.A. Fed. 2007); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran's service treatment records and VA clinical 
records have been obtained.  Also, private clinical records 
have been obtained, including records from Dr. Isom and Dr. 
Uzoije, as requested in the 2008 Board remand.  Also, records 
relating to the Veteran's award of SSA disability benefits 
have been obtained, as requested in the 2008 Board remand.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in December 2007 and a 
transcript of that hearing is on file.  

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).  Here, there has been substantially 
compliance with the 2008 Board remand.  

VA has not conducted a medical inquiry in an effort to 
substantiate the claim for service connection for diminished 
eyesight.  This is because the only connection between the 
alleged diminished eyesight and the service-connected 
duodenal ulcer disease is the Veteran's uncorroborated 
contention that the latter caused the former.  As will be 
explained, the Veteran's lay assertions, at least in this 
context, are simply insufficient to warrant obtaining a VA 
examination for a nexus opinion.  38 U.S.C.A. § 5103A(d) 
(West 2000).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
- 85 (2006).  Moreover, the only ocular disorder shown is a 
refractive error.  

The Veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As to the application to reopen the claim for service 
connection for hypertension, under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is first presented and that 
is not the case here.  Generally see 38 C.F.R. 
§ 3.159(c)(4)(iii). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The service treatment records are negative for diminished 
visual acuity or hypertension, as are VA clinical records in 
the first several years after service discharge in September 
1971, except that when the Veteran underwent VA 
hospitalization in March 1972 there was a single recorded 
blood pressure reading of 130/100.  

VA outpatient treatment (VAOPT) records in 1993 and 1994 show 
two diastolic blood pressure readings in 1993 of less than 90 
and a diastolic reading in January 1994 of 94.  

On VA examination in March 1999 the Veteran reported having 
had high blood pressure all of his life and now took 
medication for it.  He had a stroke in the fall of 1990 and 
had been hospitalized at the East Alabama Medical Center, 
followed by outpatient therapy.  On examination two sets of 
blood pressure readings revealed all diastolic readings were 
in excess of 90.  The diagnosis was essential hypertension, 
status post cerebrovascular accident, by history, with only 
minimal residuals. 

On VA gastrointestinal examination in March 1999 the examiner 
opined that he could find no association between the service-
connected duodenal ulcer disease and the Veteran's 
hypertension.  

The Veteran was notified by letter in August 1999 that his 
claim for service connection for hypertension was denied.  A 
copy of the rating decision was attached and reflects that a 
review of service treatment records and VA records was 
negative for complaints or treatment for hypertension and the 
evidence failed to establish any relationship between 
hypertension and duodenal ulcer disease.  

The evidence received since the August 1999 rating decision 
includes the following. 

Additional private clinical records document treatment for 
hypertension since 1995.  These also show that on examination 
in February 1995 the optic discs of the Veteran's eyes were 
normal.  His visual fields were full to confrontation.  His 
pupils, lids, gaze, and extra-ocular muscle function were 
normal.  A July 1997 clinical record noted that the Veteran 
had recently been shot in the back of the head.  

On VA general medical examination in October 2000 it was 
noted that the Veteran was a poor historian.  He reported 
having been diagnosed with hypertension during his active 
service.  He reported having had two strokes, which he had 
been told had caused brain damage.  He had sustained a 
gunshot wound to the back of his head.  He complained of 
occasional stomach pain and when in remission he had a 
sensation of burning.  He had had past prostate and inguinal 
surgery.  
On examination the Veteran was unable to complete the 
examination for ocular movements because he was not able to 
follow directions.  His pupils were equal and reactive to 
light.  His maximum weight had been 310 pounds but he had 
lost 100 pounds in the last year.  He was well nourished.  
There was no abdominal organomegaly.  The diagnoses included 
hypertensive vascular disease.  

On VA psychiatric examination in October 2000 it was noted 
that he was vague, evasive, and inconsistent.  He was tested 
as to his motivation to perform and asked to point to a 
specific shape in a pair of objects but he complained that he 
could not make out the shapes due to visual problems.  He 
correctly identified on 25 percent of the shapes and by mere 
chance the probability should have been that he would have 
identified at least 50 percent.  This suggested that he 
purposely chose the incorrect response.  It was concluded 
that he did not appear to give valid responses to questions.

The Veteran's claim for service connection for diminished 
eyesight and his application to reopen his claim for service 
connection for hypertension was received in December 2001.  

Private clinical records obtained in April 2002 from Dr. 
Isom, covering the period from 1995 to 2002, show that in 
October 1999 the Veteran complained of blurred vision.  
Repeated examinations of the Veteran's conjunctiva and 
eyelids were negative. 

Although a January 2003 VAOPT record shows that the Veteran 
related having had a tumor removed from his stomach in 
September, a September 2002 VAOPT record shows that he had a 
polyp excised from his colon.  

On VA gastrointestinal examination in February 2003 the 
Veteran reported taking Zantac, one or two tablets, on a 
regular basis.  He complained of stomach discomfort and 
stomach gas, with chronic indigestion.  He denied any weight 
loss and his bowel movements were normal.  He had gained 20 
to 30 pounds in the past few years.  He reported having had 
gastrointestinal bleeding in the past.  On examination he 
weighted 250 pounds.  There was vague abdominal tenderness on 
both flanks but no epigastric tenderness.  His bowel sounds 
were normal.  An upper gastrointestinal X-ray series found no 
evidence of peptic ulcer disease, but there were hypertrophic 
changes in the gastric mucosa, consistent with gastritis.  
The diagnosis was chronic dyspepsia, treated with Zantac 
regularly but with continued symptoms of chronic indigestion.  

An October 2003 VA outpatient treatment records reveals that 
in September 2003 the Veteran reported having a history of a 
progressive decrease in visual acuity.  He was to be 
evaluated for this.  On examination in October 2003 he was 
found to have hyperopia and presbyopia.  

On VA gastrointestinal examination in May 2007 it was noted 
that the Veteran's current medical problems included 
essential hypertension, peptic ulcer disease, refractive 
errors of presbyopia and astigmatism, gastroesophageal reflux 
disease (GERD), urinary tract infection, photophobia, 
hypokalemia, pancreatitis, and prostatitis.  His medications 
included Prilosec for stomach acid and Carafate, one tablet 
by mouth four times daily on an empty stomach, for his 
stomach.  He reported having some upper abdominal pain and in 
the right upper quadrant periodically.  He complained of 
heartburn and acid reflux, which had been diagnosed about 4 
or 5 years ago.  At times he had nausea and vomiting, which 
sometimes occurred 2 or 3 times monthly.  He had no history 
of hematemesis or melena.  A review of his records revealed 
that in December 2005 he reported that Zantac was not helping 
him and it was discontinued.  He had been placed on 
Omeprazole, 20 mgs. twice daily, and Carafate at 1 gram 
before meals and at bedtime. A March 2006 report reflected 
that a screening for Helicobacter pylori was positive.  The 
Veteran had then been prescribed Clarithromycin, 500 mgs 
twice daily, and Amoxil, 1000 mgs. twice daily for 10 days, 
and was advised to continue Prilosec twice daily.  He had 
more recently been seen in a nutrition clinic and advised on 
width reduction due to his obesity.  An April 2007 blood 
study found no evidence of anemia.  

On physical examination the Veteran weighed 318 pounds.  
There was no abdominal organomegaly.  Bowel sounds were 
normal.  An upper gastrointestinal X-ray series found a small 
hiatal hernia without gastroesophageal reflux.  The diagnoses 
were duodenal ulcer disease for which medication was taken, a 
small hiatal hernia without reflux for which medication was 
taken, and a history of pancreatitis.  

At the December 2007 travel Board hearing the Veteran 
testified that his eyesight had begun to worsen in direct 
relation to the worsening of his service-connected duodenal 
ulcer disease, as has his high blood pressure.  The decrease 
in his visual acuity had become noticeable in the 1990s.  
When his ulcer pain was severe, his blood pressure increased 
and his eyesight became blurry, fog-like but when his ulcer 
was not hurting his blood pressure went down and his vision 
cleared up.  Page 4 of that transcript.  Over the years he 
had begun wearing glasses and taken medications for 
hypertension.  Page 5.  A "Dr. Iason" may have written an 
opinion supporting this relationship but VA physicians had 
not.  Page 6.  Because of his conditions his physicians had 
limited his physical activities.  Page 7.  Because of his 
hypertension he had been hospitalized for a stroke that 
affected one of the valves in his heart.  Even his liver and 
kidneys had been affected by his hypertension.  He was not 
now employable.  Page 8.  He had received SSA disability 
benefits since 1995.  Page 9.  He had been hospitalized for a 
stroke in 1998 at the East Alabama Medical Center.  Page 10.  

With respect to the Veteran's duodenal ulcer disease, he 
testified that most of his medical appointments, both private 
and VA, were for treatment of this disorder.  Page 11.  He 
received all of his ulcer medications from VA, except for 
over-the-counter medications.  He had ulcer pain which he 
estimated to be 9 on a scale of 10.  He had daily ulcer 
flare-ups and blood in is stool.  Page 12.  He also had 
vomiting and diarrhea.  Page 13.  He also had blood come out 
of his mouth.  Page 14.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  A showing of 
continuity of symptoms is not required when disease identity 
is established but is required when inservice chronicity is 
not adequately supported or when an inservice diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Certain conditions, such as hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Secondary service connection is awarded when a disability is 
proximately due to or the result of, or permanently 
aggravated by, a service-connected disorder.  38 C.F.R. 
§ 3.310(a) and (b).  This requires (1) evidence of a current 
disability; (2) a service-connected disability; and (3) 
evidence establishing a nexus between the service-connected 
disability and the claimed disability.  Wallin v. West, 11 
Vet. App. 509, 512 (1998).  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is 
denied but if the preponderance of the evidence supports of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Diminished Eyesight

Analysis

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c).  In Terry v. Principi, 340 F.3d 1378, 
(Fed. Cir. 2003) the United States Court of Appeals for the 
Federal Circuit upheld the validity of 38 C.F.R. § 3.303(c) 
which excludes refractive error of the eye, including 
presbyopia (which is due to aging), from definitions of 
injury and disease as a permissible construction of statutes 
governing veteran's disability benefits.  "Presbyopia is 
'hyperopia and impairment of vision due to ... old age.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed. 
1994)."  Terry v. Principi, 18 Vet. App. 147 (Table); No. 
99-2197, (nonprecedential Order of July 2, 2002).

"[N]early all astigmatism is congenital (where heredity is 
the only known factor), it may also occur as a residual of 
trauma and scarring of the cornea, or even from the weight of 
the upper eyelid resting upon the eyeball."  Browder v. 
Brown, 5 Vet. App. 268, 272 (1993). 

"Hyperopia is defined as 'that error of refraction in which 
rays of light entering the eye parallel to the optic axis are 
brought to a focus behind the retina, as a result of the 
eyeball being to short from front to back ... Called also 
farsightedness and hypermetropia.'  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 797 (28th ed. 1994)."  Moreno v. West, No. 
98-1667 (nonprecedential Order June 20, 2000) (see also 17 
Vet. App. 363 (Table)).  

Here, the evidence does not show that the Veteran has 
anything other than developmental disorders of his eyes.  As 
noted above, developmental ocular disorders are not 
disabilities for which service connection may be granted.  
Moreover, while the Board does not doubt the Veteran's 
complaints of diminished visual acuity, which by his own 
testimony he first began to notice in the 1990s, several 
decades after his military service, he is not competent to 
attest to any link between his service-connected ulcer 
disease and his impaired visual acuity because he lacks the 
necessary training, education, and experience to render such 
a medical opinion.  

Accordingly, service connection for diminished eyesight is 
not warranted.  

Reopening Service Connection for Hypertension

Reopening

The RO originally denied the claim of service connection for 
hypertension in August 1999.  The rationale given was that a 
VA examination in March 1999 had noted that the Veteran 
stated that he had had hypertension for most of his life, 
which he controlled with medication.  He reported having had 
a stroke in 1990 with minimal residuals.  Blood pressure 
readings on that examination revealed diastolic blood 
pressure readings were all greater than 90.  An examiner 
opined that the Veteran had hypertension but it was unrelated 
to his service-connected duodenal ulcers.  The Veteran's 
service treatment records were negative for hypertension.  

After the Veteran was notified of the adverse determination 
in August 1999 and of his procedural and appellate rights, he 
did not appeal the rating decision.  By operation of law, the 
rating decision, denying the original claim of service 
connection became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file.  Id. at 513. 

The current application to reopen the claim of service 
connection for hypertension was received at the RO in 
December 2001.  As the application to reopen was received 
after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With respect to reopening a previously denied claim, the 
doctrine of resolving the benefit of the doubt in favor of a 
claimant, contained in 38 U.S.C.A. § 5107(b), is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 U.S.C.A. § 
4.104, Diagnostic Code 7101.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.  

The evidence on file at the time of the August 1999 rating 
decision which denied service connection for hypertension and 
which was not appealed merely showed that the Veteran 
developed hypertension sometime beginning years after his 
military service. There was no evidence linking his 
hypertension to either his military service or his service-
connected duodenal ulcer disease.  

The additional evidence received since the 1999 rating 
decision shows only continued treatment for duodenal ulcer 
disease and continued treatment for hypertension.  Updated 
VA outpatient records are not new and material.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  The records of Dr. 
Isom do not show, as the Veteran testified, that this 
physician rendered a favorable medical opinion.  Rather, the 
only evidence which purports to link these two disorders is 
the Veteran's testimony.  However, he is not competent to 
attest to any link between his service-connected ulcer 
disease and his hypertension because he lacks the necessary 
training, education, and experience to render such a medical 
opinion.  

Accordingly, the additional evidence received since the 
August 1999 rating decision is not new and material for the 
purpose of reopening the claim for service connection for 
hypertension.  



Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (staged ratings during the appeal of any increased 
rating claim).  

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112. 

Duodenal ulcer disease when mild, with recurring symptoms 
once or twice yearly warrants a 10 percent rating.  When 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, a 20 percent rating is 
warranted.  When moderately severe; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, a 40 percent 
rating is warranted.  A 60 percent rating is warranted when 
severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

Duodenal Ulcer Disease

Analysis

Despite the Veteran's subjective characterization of the 
level of severity of his service-connected duodenal ulcer 
disease, the evidence indicates that it has been essentially 
stable.  Further, his complaints of acid reflux are shown to 
be due to nonservice-connected gastroesophageal reflux 
disease and, so, may not be considered for the purpose of 
arriving at the appropriate evaluation for the service-
connected duodenal ulcer disease.  See 38 C.F.R. § 4.14 
(prohibiting pyramiding).  Also, the history which he has 
related of having had surgery to remove a tumor from his 
stomach is incorrect; rather, he had a polyp removed from his 
colon.  This also may not be considered for rating purposes.  
Moreover, there is no evidence of weight loss; rather, the 
Veteran has remained obese, and there is no evidence of 
hematemesis, melena or anemia.  He is not shown to have 
incapacitating episodes; recurring episodes of severe 
symptoms; or continuous moderate manifestations.  

Accordingly, an evaluation in excess of 10 percent is not 
warranted.  

The Board finds that since the claim for an increased in the 
service-connected duodenal ulcer disease was filed in 
December 2001 the disability has been 10 percent disabling, 
but no more.  So the rating cannot be further "staged" 
because this represents the greatest level of functional 
impairment attributable to this condition during that time 
period.  Hart, Id.   



Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-116 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the disability picture is not shown to be incapable of 
accurate evaluation with the use of the schedular rating 
criteria.  Rather, the schedular rating criteria are 
comprehensive and contemplate the full range of the Veteran's 
disability disabilities.  Also, the disability is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  Further, 
there is no evidence of frequent periods of hospitalization 
due solely to the service-connected duodenal ulcer disease.  
Thus, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate.  

For this reason, the Board finds no basis to refer this case 
for consideration of an extraschedular rating.  Thun, Id.  









ORDER

Service connection for diminished eyesight, to include as 
secondary to the service-connected duodenal ulcer, is denied.  

As new and material evidence has not been presented, the 
claim of service connection for hypertension, to include as 
secondary to service-connected duodenal ulcer disease, is 
denied. 

A rating in excess of 10 percent for duodenal ulcer is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


